403 U.S. 950
91 S. Ct. 2271
29 L. Ed. 2d 861
UNITED STATES of America, plaintiff,v.State of LOUISIANA et al.
No. 9, Original.
Supreme Court of the United States
June 28, 1971

The joint motion of the United States and the State of Florida to initiate supplemental proceedings is granted. The motion of the United States and the State of Florida to consolidate proceedings is granted. The motion of the United States and the State of Florida to appoint a Special , Master is granted.
It is ordered that the Honorable Albert B. Maris, Senior Judge of the United States Court of Appeals for the Third Circuit, be, and he is hereby appointed Special Master to conduct supplemental proceedings which shall be docketed as case No. 52 Original. The Special Master shall have authority to fix the time and conditions for filing of additional pleadings and to direct subsequent proceedings, and authority to summon witnesses, issue subpoenas, and take such evidence as may be introduced and such as he may deem it necessary to call for. The master is directed to submit such reports as he may deem appropriate.
The master shall be allowed his actual expenses. The allowances to him, the compensation paid to his technical, stenographic, and clerical assistants, the cost of printing his reports, and all other proper expenses shall be charged against and be borne by the parties in such proportion as the Court may hereafter direct.
It is further ordered that if the position of Special Master becomes vacant during the recess of the Court, the Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.


1
Mr. Justice MARSHALL took no part in the consideration or decision of the matters in this case.